DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 6 contains the trademark/trade name “tri-clover”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is a brand of fitting and, accordingly, the identification/description is indefinite.

Information Disclosure Statement
In light of the recitation of a conventional/trademarked securing fitting in claim 6, it is possible that at least some parts of claimed invention may have been obtained commercially.  Applicant is reminded that if any part(s) of the claimed invention was purchased commercially and assembled into the claimed invention, that this would be pertinent to a determination about patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 14, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Boomus (US 4,111,807).
As to claim 1, Boomus teaches a device capable of performing the stated intended use of resin infusion of composite preforms by connecting to a resin source and vacuum source.  
As to claims 2-5, the Boomus device provides the claimed flow pathway axis and symmetrically disposed housing formed from a first flange portion with an inlet port and second flange portions with an outlet port snapped together to provide access to the membrane (Fig. 2).  As to claims 7 and 8, Boomus provides a sealing arrangement between the first and second portions of the housing (see snapping portion near 2 in Fig. 2). As to claims 14 and 15, Boomus teaches the membrane is supported by portions of the housing (10, 12, also between 10/12 and 2) As to claims 17 and 18, Boomus provides patterns having the claimed structure that extend across the membrane in a spider web pattern (10 and 12).  As to claim 19, Boomus teaches two conduits, and the vacuum source and resin source are interpreted to be intended use as discussed in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boomus (US 4,111,807) in view of Rubber Fab (Screens, Socks, and Inline Strainers Fluid .
As to claims 6, 7, 9 and 10, Boomus is silent to the tri-clover fitting, o-ring or gasket, and the membrane supported by the sealing arrangement.
Rubber Fab provides a clamp interpreted to be a tri-clover fitting (See clamp on front page), an o-ring which supports a filter membrane, and the o-ring arranged between two housings (page 4, exploded photograph) as a sealing arrangement.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Rubber Fab into Boomus as an alternative filter holding and clamping arrangement for that already taught by Boomus.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boomus (US 4,111,807) in view of Rubber Fab (Screens, Socks, and Inline Strainers Fluid Filtratiojn Program, Rubber Fab Technologies Group, Rev. 05/12), and further in view of Kutowy (US 5,624,556). Boomus and Rubber Fab teach the subject matter of claim 10 above.
As to claims 11 and 12, Boomus provides a membrane filter, and Rubber Fab shows that a filter can be received in or supported by a sealing arrangement comprising a peripheral bead (a gasket) on the outer flange portion which sits in a channel of a housing as required in instant claim 12.  Boomus and Rubber Fab are silent to the particular gasket in claim 11.
Kutowy teaches that a sealing arrangement including a permeable membrane assembly where the membrane (31/61) is received in and supported in a peripheral slot between first and second inner flange portions (51) which extend from an outer flange portion (location A/B) 
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Kutowy into the modified Boomus device as a substitutable membrane clamping configuration for similarly clamping a membrane filter.  Alternatively, one would have viewed the Kutowy clamping arrangement to be an improvement over the Boomus/Rubber Fab device which seals a passage at the marginal edges which would counteract collapsing (Kutowy, column 2).

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boomus (US 4,111,807) in view of Fieser (US 2,192,968).  Boomus teaches the subject matter of claim 1 above.
As to claims 13 and 16, Boomus is silent to the breather material between the membrane and housing across the increased flow area.
Fieser teaches a filter (28) housed in a housing (Fig. 1) similar to Boomus.  Fieser teaches a breather or flow media (27) which extends between the filter and the housing across the increased flow area.
It would have been prima facie obvious to incorporate this feature from Fieser into Boomus as an obvious improvement to support the filter membrane and prevent bending/deflection of the filter membrane in Boomus.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742